Case: 1:18-cv-02861 Document #: 137 Filed: 11/21/19 Page 1 of 1 PageID #:1444

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Lisa Madigan
                                      Plaintiff,
v.                                                       Case No.: 1:18−cv−02861
                                                         Honorable Andrea R. Wood
Suburban Express, Inc., et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 21, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. Counsel for Plaintiff appeared and Defendant Dennis Toeppen appeared pro se.
Defendant's motion for monetary compensation [133] is voluntarily withdrawn. For the
reasons stated on the record, Defendant's motion to amend to consent decree [134] is
denied. Pursuant to the discussion held in open court, Defendant shall attend the first
annual training require by paragraph 5 of the Consent Decree [95] by 4/9/2020. Status
hearing set for 1/28/2020 at 9:30 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
